 Fill in this 18-52973-cag
              information to identify theDoc#1
                                          case:   Filed 12/17/18 Entered 12/17/18 10:34:15 Main Document Pg 1 of 11

 United States Bankruptcy Court for the:
                     Western District of Texas, San Antonio Division


 Case number (if known):                                         Chapter       11                                                  ❑Check if this is an
                                                                                                                                      amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                  04/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




  1. Debtor's name                                TX Superior Communications, LLC


  2. All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names, and doing
     business
     as names



  3. Debtor's federal Employer                    4      7 – 4    2   6    2        9   0     9
     Identification Number (EIN)



  4. Debtor's address                             Principal place of business                                  Mailing address, if different from principal
                                                                                                               place of business

                                                  6223 Krempen Ave
                                                  Number         Street                                        Number     Street

                                                                                                               Po Box 1438
                                                                                                               P.O. Box
                                                  San Antonio, TX 78233-4585
                                                  City                                      State   ZIP Code    Converse, TX 78109-4186
                                                                                                               City                         State      ZIP Code


                                                  Bexar                                                        Location of principal assets, if different from
                                                  County                                                       principal place of business


                                                                                                               Number     Street




                                                                                                               ,
                                                                                                               City                         State      ZIP Code




  5. Debtor's website (URL)


  6. Type of debtor                               ✔
                                                  ❑      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                  ❑      Partnership (excluding LLP)

                                                  ❑      Other. Specify:




Official Form 201                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
Debtor    18-52973-cag       Doc#1LLC
            TX Superior Communications, Filed 12/17/18 Entered 12/17/18   10:34:15
                                                                   Case number (if known) Main Document Pg 2 of 11
             Name
                                       A. Check one:
  7. Describe debtor's business
                                       ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       ❑Railroad (as defined in 11 U.S.C. §101(44))
                                       ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                       ✔None of the above
                                       ❑
                                       B. Check all that apply:
                                       ❑   Tax-exempt entity (as described in 26 U.S.C. §501)

                                       ❑   Investment company, including hedge fund or pooled investment vehicle (as defined in
                                           15 U.S.C. § 80a-3)
                                       ❑   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes
                                          debtor. See http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          2   3    7   1

  8. Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                       ❑ Chapter 7
                                       ❑ Chapter 9
                                       ✔ Chapter 11. Check all that apply:
                                       ❑
                                             ✔ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                             ❑
                                                     insiders or affiliates) are less than $2,566,050 (amount subject to adjustment
                                                     on 4/01/19 and every 3 years after that).
                                                ✔
                                                ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If
                                                     the debtor is a small business debtor, attach the most recent balance sheet,
                                                     statement of operations, cash-flow statement, and federal income tax return
                                                     or if all of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                     1116(1)(B).
                                                ❑    A plan is being filed with this petition.

                                                ❑    Acceptances of the plan were solicited prepetition from one or more classes
                                                     of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                     the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                     Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                     Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                     with this form.
                                                ❑    The debtor is a shell company as defined in the Securities Exchange Act of
                                                     1934 Rule 12b-2.
                                       ❑   Chapter 12

  9. Were prior bankruptcy cases       ✔No
                                       ❑
     filed by or against the debtor
     within the last 8 years?
                                       ❑Yes.   District                                     When                    Case number
                                                                                                   MM / DD / YYYY

     If more than 2 cases, attach a            District                                    When                     Case number
     separate list.                                                                                MM / DD / YYYY


 10. Are any bankruptcy cases          ✔No
                                       ❑
                                       ❑Yes.
     pending or being filed by a
     business partner or an                    Debtor                                                           Relationship
     affiliate of the debtor?                  District                                                             When
                                                                                                                               MM / DD / YYYY
     List all cases. If more than 1,
                                               Case number, if known
     attach a separate list.
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
Debtor    18-52973-cag       Doc#1LLC
            TX Superior Communications, Filed 12/17/18 Entered 12/17/18   10:34:15
                                                                   Case number (if known) Main Document Pg 3 of 11
             Name


 11. Why is the case filed in     Check all that apply:
     this district?
                                  ✔Debtor has had its domicile, principal place of business, or principal assets in this district
                                  ❑
                                     for 180 days immediately preceding the date of this petition or for a longer part of such
                                     180 days than in any other district.

                                  ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending
                                     in this district.

 12. Does the debtor own or       ✔No
                                  ❑
                                  ❑Yes.
     have possession of any
     real property or personal              Answer below for each property that needs immediate attention. Attach additional sheets
     property that needs                    if needed.
     immediate attention?                   Why does the property need immediate attention? (Check all that apply.)

                                            ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                health or safety.
                                                 What is the hazard?


                                            ❑ It needs to be physically secured or protected from the weather.
                                            ❑ It includes perishable goods or assets that could quickly deteriorate or lose value
                                                without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                securities-related assets or other options).

                                            ❑ Other
                                            Where is the propery?
                                                                        Number        Street




                                                                        City                                       State


                                                                           ZIP Code

                                            Is the property insured?

                                            ❑No
                                            ❑Yes.        Insurance agency
                                                         Contact name
                                                         Phone

         Statistical and administrative information

 13. Debtor’s estimation of       Check one:
     available funds?             ✔Funds will be available for distribution to unsecured creditors.
                                  ❑
                                  ❑After any administrative expenses are paid, no funds will be available for distribution to
                                     unsecured creditors.
                                   ✔
                                   ❑   1-49   ❑    50-99           ❑    1,000-5,000                        ❑   25,001-50,000
     14. Estimated number of
         creditors                 ❑   100-199    ❑      200-999   ❑    5,001-10,000                       ❑   50,000-100,000
                                                                   ❑    10,001-25,000                      ❑   More than 100,000


     15. Estimated assets
                                   ❑   $0-$50,000                      ❑   $1,000,001-$10 million              ❑   $500,000,001-$1 billion
                                   ❑   $50,001-$100,000                ❑   $10,000,001-$50 million             ❑   $1,000,000,001-$10 billion
                                   ✔
                                   ❑   $100,001-$500,000               ❑   $50,000,001-$100 million            ❑   $10,000,000,001-$50 billion
                                   ❑   $500,001-$1 million             ❑   $100,000,001-$500 million           ❑   More than $50 billion



Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
Debtor    18-52973-cag       Doc#1LLC
            TX Superior Communications, Filed 12/17/18 Entered 12/17/18   10:34:15
                                                                   Case number (if known) Main Document Pg 4 of 11
             Name




                                      ❑    $0-$50,000                           ✔
                                                                                ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
     16. Estimated liabilities
                                      ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                      ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                      ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million                  ❑   More than $50 billion


         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
                    up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     17. Declaration and signature            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
         of authorized
                                              I have been authorized to file this petition on behalf of the debtor.
         representative of debtor
                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                             Executed on     12/17/2018
                                                             MM/ DD/ YYYY



                                         ✘                  /s/ Eduardo Espinoza, Jr.                                             Eduardo Espinoza, Jr.
                                             Signature of authorized representative of debtor                     Printed name


                                             Title                        Manager



     18. Signature of attorney
                                         ✘                     /s/ Ronald Smeberg                                 Date         12/17/2018
                                                                                                                               MM/ DD/ YYYY
                                             Signature of attorney for debtor



                                             Ronald Smeberg
                                             Printed name


                                             The Smeberg Law Firm
                                             Firm name


                                             2010 W Kings Hwy
                                             Number          Street


                                             San Antonio                                                              TX               78201
                                             City                                                                     State            ZIP Code



                                                                                                                       ron@smeberg.com
                                             Contact phone                                                             Email address



                                             24033967                                                                  TX
                                             Bar number                                                                State




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 4
           18-52973-cag Doc#1 Filed 12/17/18 Entered 12/17/18 10:34:15 Main Document Pg 5 of 11
 Fill in this information to identify the case:

 Debtor name                         TX Superior Communications, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                                amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑      Schedule H: Codebtors (Official Form 206H)

         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ✔
         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                ✘
         Executed on 12/17/2018
                          MM/ DD/ YYYY                                                                              /s/ Eduardo Espinoza, Jr.
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      Eduardo Espinoza, Jr.
                                                                                      Printed name


                                                                                       Manager
                                                                                      Position or relationship to debtor




Official Form B202                                     Declaration Under Penalty of Perjury for Non-Individual Debtors
 Fill in this 18-52973-cag
              information to identify theDoc#1
                                          case:   Filed 12/17/18 Entered 12/17/18 10:34:15 Main Document Pg 6 of 11

 Debtor name                         TX Superior Communications, LLC

 United States Bankruptcy Court for the:
                       Western District of Texas, San Antonio Division


 Case number (if known):                                                                                                              ❑Check if this is an
                                                                                                                                          amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                         12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

    Name of creditor and complete             Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code       and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                             professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                             services, and         or disputed     setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)                            Total claim, if     Deduction for        Unsecured
                                                                                                                   partially           value of             claim
                                                                                                                   secured             collateral or
                                                                                                                                       setoff
1     Accel Capital Inc.                      Accel Capital Inc.             Judgment              Disputed                                                      $172,638.58
      c/o Joseph Nierman, Esq.
      30 Wall St # 801
      New York, NY 10005-2201

2     AT&T                                    AT&T                           Utiliy                                                                                   $305.00
      Po Box 5017
      Carol Stream, IL 60197-5017


3     Bluevine Capital, Inc.                  Bluevine Capital, Inc.                                                                                              $20,119.00
      401 Warren St                           (888) 216-9619
      Redwood City, CA 94063-1578


4     CDS Business Servies, Inc., dba         CDS Business Servies, Inc.,                                                                                        $149,000.00
      Newtek Business Credit                  dba Newtek Business Credit
      1981 Marcus Ave
      New Hyde Park, NY 11042-1046

5     Circle K                                Circle K                       Line of credit                                                                       $11,794.99
      Po Box 639                              (866) 544-1715
      Portland, ME 04104-0639


6     CPS Energy                              CPS Energy                     Utility                                                                                  $209.00
      Attn: Bankruptcy Section
      145 Navarro St Stop 110910
      San Antonio, TX 78205-2934

7     CR/Fed Leasing, LLC                     CR/Fed Leasing, LLC                                                                                                 $90,003.70
      103 Biltmore St
      San Antonio, TX 78213-2203


8     Four J Traffic Controls, LLC            Four J Traffic Controls, LLC   Line of credit                                                                         $8,319.32
      Po Box 240038                           (210) 927-4770
      San Antonio, TX 78224-0038




Official Form 204                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 1
Debtor      18-52973-cag       Doc#1LLC
              TX Superior Communications, Filed 12/17/18 Entered 12/17/18   10:34:15
                                                                     Case number (if known) Main Document Pg 7 of 11
              Name


    Name of creditor and complete          Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code    and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                         professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                         services, and         or disputed     setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)                            Total claim, if     Deduction for        Unsecured
                                                                                                               partially           value of             claim
                                                                                                               secured             collateral or
                                                                                                                                   setoff
9     GOTO Premium Finance                 GOTO Premium Finance          Insurance                                                                                $208.17
      Po Box 4312
      Woodland Hls, CA 91365-4312


10 Kabbage                                 Kabbage                                                                                                            $19,477.32
   730 Peachtree St Ne                     (888) 986-8263
   Atlanta, GA 30308-1226


11 Liberty Mutual Insurance                Liberty Mutual Insurance      Insurance                                                                            $66,480.72
   Po Box 188025                           (800) 682-8476
   Fairfield, OH 45018-8025


12 Newtek Small Business Finance           Newtek Small Business                                                                                             $365,000.00
   1981 Marcus Ave                         Finance
   New Hyde Park, NY 11042-1046            (602) 255-1467



13 Platinum Rapid Funding                  Platinum Rapid Funding                                                                                            $180,000.00
   348 RXR Plaza
   Uniondale, NY 11566


14 Premier Capital Funding                 Premier Capital Funding       Judgment              Disputed                                                      $117,415.10
   c/o Law Office of Marvin Ben-Aron
   14 Avenue T
   Brooklyn, NY 11223-3421

15 Reginal Finance Corporation of          Reginal Finance Corporation                                                                                        $13,483.59
   Texas                                   of Texas
      14145 Nacogdoches Rd
      San Antonio, TX 78247-1931

16 Rental One                              Rental One                    Line of credit                                                                         $1,765.83
   Po Box 489                              (817) 545-8999
   Colleyville, TX 76034-0489


17 Shell                                   Shell                         Line of credit                                                                         $6,254.18
   Po Box 9001015
   Louisville, KY 40290-1015


18 Spectrum                                Spectrum                      Utility                                                                                  $228.00
   Legal Department
   13820 Sunrise Valley Dr
   Herndon, VA 20171-4659

19 Tiger Sanitation                        Tiger Sanitation              Utility                                                                                  $161.00
   6315 Us Highway 87 E
   San Antonio, TX 78222-1810


20 Yellowstone Capital, LLC                Yellowstone Capital, LLC      Judgment              Disputed                                                       $78,655.00
   c/o Vadim Serebro, Esq.                 (646) 774-3374
   55 Broadway Fl 3
   New York, NY 10006-3757


Official Form 204                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
        18-52973-cag Doc#1 Filed 12/17/18 Entered 12/17/18 10:34:15 Main Document Pg 8 of 11

Accel Capital Inc.                 AT&T                              Bexar County Tax Assessor
c/o Joseph Nierman, Esq.           Po Box 5017                       Collector c/o
30 Wall St # 801                   Carol Stream, IL 60197-5017       Don Stecker, LInebarger, Googan, Blair &
New York, NY 10005-2201                                              Sampson
                                                                     711 Navaro St. 300
                                                                     San Antonio, TX 78205


Bluevine Capital, Inc.             CDS Business Servies, Inc.,       Circle K
401 Warren St Ste 300              dba Newtek Business Credit        Po Box 639
Redwood City, CA 94063-1578        1981 Marcus Ave Ste 130           Portland, ME 04104-0639
                                   New Hyde Park, NY 11042-1046



Corporate Service Company          CPS Energy                        CR/Fed Leasing, LLC
as Representative                  Attn: Bankruptcy Section          103 Biltmore St Ste 210
P.O. Box 2576                      145 Navarro St Stop 110910        San Antonio, TX 78213-2203
Patterson, IL 62708                San Antonio, TX 78205-2934



Eduardo Espinoza, Jr               Eduardo Espinoza, Sr              First Corporate Solutions as
P.O. Box 1438                      P.O. Box 1438                     Representative
Converse, TX 78109                 Converse, TX 78109                914 S. Street
                                                                     Sacramento, CA 95811



Four J Traffic Controls, LLC       Geico                             GOTO Premium Finance
Po Box 240038                      One Gieco Blvd                    Po Box 4312
San Antonio, TX 78224-0038         Fredericksbrg, VA 22412-0001      Woodland Hls, CA 91365-4312




Internal Revenue Service           Kabbage                           Liberty Mutual Insurance
Po Box 7346                        730 Peachtree St Ne Ste 350       Po Box 188025
Philadelphia, PA 19101-7346        Atlanta, GA 30308-1226            Fairfield, OH 45018-8025




Newtek Small Business              Platinum Rapid Funding            Premier Capital Funding
Finance                            348 RXR Plaza                     c/o Law Office of Marvin Ben-Aron
1981 Marcus Ave Ste 130            Uniondale, NY 11566               14 Avenue T
New Hyde Park, NY 11042-1046                                         Brooklyn, NY 11223-3421



Reginal Finance Corporation        Rental One                        San Antonio Water Systems
of Texas                           Po Box 489                        Attn: Bankruptcy Dept
14145 Nacogdoches Rd Ste 1         Colleyville, TX 76034-0489        Po Box 2449
San Antonio, TX 78247-1931                                           San Antonio, TX 78298-2449



Shell                              Spectrum                          Texas Comptroller of Public
Po Box 9001015                     Legal Department                  Account
Louisville, KY 40290-1015          13820 Sunrise Valley Dr           Attn: Bankruptcy
                                   Herndon, VA 20171-4659            Po Box 149359
                                                                     Austin, TX 78714-9359


The Smeberg Law Firm               Tiger Sanitation                  Yellowstone Capital, LLC
2010 W Kings Hwy                   6315 Us Highway 87 E              c/o Vadim Serebro, Esq.
San Antonio, TX 78201              San Antonio, TX 78222-1810        55 Broadway Fl 3
                                                                     New York, NY 10006-3757
 18-52973-cag Doc#1 Filed 12/17/18    Entered
                            IN THE UNITED STATES12/17/18 10:34:15
                                                BANKRUPTCY COURT  Main Document Pg 9 of 11
                                                            WESTERN DISTRICT OF TEXAS
                                                              SAN ANTONIO DIVISION

IN RE: TX Superior Communications, LLC                                                      CASE NO

                                                                                            CHAPTER 11




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      12/17/2018              Signature                                  /s/ Eduardo Espinoza, Jr.
                                                                          Eduardo Espinoza, Jr., Manager
18-52973-cag Doc#1 Filed 12/17/18 Entered 12/17/18 10:34:15 Main Document Pg 10 of
                                        11
18-52973-cag Doc#1 Filed 12/17/18 Entered 12/17/18 10:34:15 Main Document Pg 11 of
                                        11
